DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-21 and 24, in the reply filed on April 14, 2022 is acknowledged.  Claims 22-23 and 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections

Claims 4, 13, 16, 18, and 24 are objected to because of the following informalities:  
Claim 4 Lns.3-4: the clause “to supply and return coolant to and from the engine” should be amended to recite “to supply and return --the—coolant to and from the engine” since the antecedent basis for the coolant is established in claim 3.
Claim 13 Ln.3: the Office recommends Applicant to reconsider the clause “recirculate air flow” and instead amend the clause to recite “circulate the flux of air flow”.  Referring to figure 16 of Applicant’s figures, the vent 140 with the louvers 56 are being used to circulate and not recirculate the flux air flow, as claimed in claim 12, to the fan 48.  For the purposes of examination, the Office interpreted the clause as “circulate the flux air flow” so that the claim is consistent with figure 16 of Applicant’s figures.
Claim 16 Ln.2: the clause “are defined by side walls” should be amended to recite “are defined by the side walls” since the antecedent basis for the “side walls” are established in claim 15.
Claim 18 Lns.2-3: the clause “the air inlet” should be amended to recite “an air inlet” since none of claims 1, 12, 14, and 18 provide the antecedent basis for an air inlet.
Claim 24 Ln.7: the clause “an air inlet in a side wall of the portable building” should be amended to recite “an air inlet in a side wall of the side walls of the portable building” in order to make it clear that the “side wall” is in reference to the side walls of the portable building.
Claim 24 Ln.13: the clause “across the radiator, and out the air outlet” should be amended to recite “across the engine radiator, and out an air outlet” so that the claim nomenclature is consistent and in order to provide the proper antecedent basis for the air outlet.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the engine radiator connected to supply and return coolant to and from the engine” is believed to be indefinite.  Claim 4 is dependent on claim 3 in which the “engine radiator” and the “coolant” are optional components (i.e., the components are not required to be in the final structure).  However, claim 4 now recites that the radiator and coolant are required components.  Therefore, it is unclear as to what the intended structure of claim 4 actually encompasses (i.e., did Applicant actually intend on the radiator and coolant to be optional components or required components).  Either claim 3 or claim 4 should be amended to clearly identify what the end structure is.  For the purposes of examination, claim 4 was interpreted as “in which components are ordered as follows along the cooling air path—the plurality of blockchain mining processors, the generator, the engine, and the cooling fan”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbour (WO 2018145201) (of record, cited in the IDS including Original Document).
Regarding claim 1, Barbour discloses (Figs.1, 4, and 6-6C):
A portable blockchain mining system comprising: a portable building (98); an engine (24); a plurality of blockchain mining processors (92A-E); a generator (28) connected to be driven by the engine (24) and connected to power the plurality of blockchain mining processors (92A-E) (Generator driven by Engine and Powering Blockchain Mining Processors [0037] and [0043]); and a cooling fan (76 and 106) oriented to draw air through the portable building (98) to cool and maintain, in use, the engine (24) and the plurality of blockchain mining processors (92A-E) within respective operating ranges of temperature (Fig.6 and [0065]: the engine 24 and blockchain mining processors 92A-E are mounted inside the portable building 98 and are cooled by the fan 76,106 that introduces cooling air from an ambient environment to cool at least the mining processors 92A-E and engine 24 so that they are within their respective operating range of temperature).
Regarding claim 6, Barbour further discloses:
One or more controllers (86) connected to operate one or more of the plurality of blockchain mining processors (92A-E) (Controller operating processors: [0069]-[0070]), the engine ([0076]), the generator ([0076]: the controller 86 can control the throttles of the engine 24, which will then impact the performance of the generator 28.  In other words, the controller operates 86 the generator 28 via the engine 24), and the cooling fan (76 and 106) (Controller Controlling Fan: [0070]).
Regarding claim 7, Barbour further discloses:
The one or more controllers (86) are configured to modulate a speed of the engine (24) to respectively modulate a current frequency and power created by the generator (28) to respectively modulate a mining activity level of the plurality of blockchain mining processors (92A-E) ([0040],[0071]-[0072], and [0076]: the amount of gas delivered to the engine 24, which is modulated by the controller 86 via the throttles on the engine 24, will influence/modulate the current frequency and the power created by the generator 28, which will then in turn influence/modulate a mining activity level of the processors 92A-E).
Regarding claim 8, Barbour further discloses:
The one or more controllers (86) are configured to modulate the speed of the engine (24) in response to a production rate of a combustible gas that is connected to power the engine (24) (Controller modulating Speed of Engine in response to Production Rate of Combustible Gas that Powers Engine: [0014], [0072], and [0076]-[0077]: the production rate of the combustible gas influences/modulates the amount of power generated by the generator 28, which is controlled by the speed of the engine 24.  In other words, based on the production rate of the combustible gas, the controller 86 modulates the amount of power generated by the generator 28 by modulating the speed of the engine 24).
Regarding claim 9, Barbour further discloses:
The one or more controllers (86) are configured to respectively modulate the mining activity by modulating a) a number of, or b) a current frequency and power sent to, active blockchain mining processors in the plurality of blockchain mining processors (92A-E) ([0071]: the controller 86 modulates the mining activity of the processors 92A-E by increasing or decreasing a number of active processors 92A-E).
Regarding claim 20, Barbour further discloses:
The portable building (98) forms a ground engaging skid (105 and 103, [0066] the beams 105 and twist lock 103 form a ground engaging skid that permit the building to be attached to a vehicle, as defined in [0062] of Applicant's specification).
Regarding claim 21, Barbour further discloses:
The cooling fan (76 and 106) is structured and oriented to provide sufficient cooling such that, in use, the plurality of blockchain mining processors (92A-E) do not require respective dedicated processor fans (Figs.4 and 6, [0065], [0070]: the cooling fan 76,106 is arranged such that it cools all of the internal components within the portable housing 98, including the processors 92A-E without the need of dedicated processor fans).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



See next page→
Claims 2-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (WO 2018145201) (of record, cited in the IDS including Original Document) in view of Shelnutt (US 20190335625).
Regarding claim 2, Barbour does not disclose:
The engine, plurality of blockchain mining processors, and cooling fan are oriented in line with one another along an axis defined by the portable building.
Shelnutt however teaches (Figs.1A-2 and 6):
The generator (125), plurality of processors (605) (Figs.1A and 6, and [0072]: the system 600, which includes the processors 605, can be provided in each of the IT equipment 120 mounted in the rack 115), and cooling fan (150) are oriented in line with one another along an axis (See Figure Below) defined by the portable building (105).

    PNG
    media_image1.png
    386
    918
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shelnutt to modify the device of Barbour such that the engine, plurality of blockchain mining processors, and cooling fan are oriented in a line with one another along an axis defined by the portable building, as claimed, in order to provide a simple arrangement that can efficiently cool the engine and the blockchain mining processors (i.e., providing the components within the same line along the same axis provides the straightest airflow path produced by the fans, and thus providing the shortest distance between the inlet and outlet).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 3, Barbour does not disclose:
The plurality of blockchain mining processors are located upstream of the engine or an engine radiator connected to supply and return coolant to and from the engine, along a cooling air path defined by the portable building and the cooling fan.
Shelnutt however teaches (Figs.1A-2 and 6):
The processors (605) (Figs.1A and 6, and [0072]: the system 600, which includes the processors 605, can be provided in each of the IT equipment 120 mounted in the rack 115) are located upstream (Figs.1A and 2: the components 120 that hold the processors 605 are placed upstream from the generator) of the generator (125) or an engine radiator connected to supply and return coolant to and from the engine, along a cooling air path (210 and See Fig.2) defined by the portable building (115) and the cooling fan (150).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shelnutt to modify the device of Barbour such that the plurality of blockchain mining processors are located upstream of the engine along a cooling air path defined by the portable building and the cooling fan, as claimed, in order to provide a simple arrangement that can efficiently cool the portable building (i.e., providing the components along a linear axis provides the straightest airflow path, and thus providing the shortest distance between the inlet and outlet).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 4, Shelnutt further teaches:
Components are ordered as follows along the cooling air path (210 and See Fig.2) - the plurality of processors (605) (Figs.1A and 6, and [0072]: the system 600, which includes the processors 605, can be provided in each of the IT equipment 120 mounted in the rack 115), the generator (125), and the cooling fan (150).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shelnutt to further modify the device of modified Barbour such that components are ordered as follows along the cooling air path—the plurality of blockchain mining processors, the generator, the engine, and the cooling fan, as claimed, in order to provide a simple arrangement that can efficiently cool the portable building (i.e., providing the components along a linear axis provides the straightest airflow path, and thus providing the shortest distance between the inlet and outlet).
Furthermore, modifying the arrangement of the components such that they have a desired arrangement, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved cooling arrangement as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 5, 12-13, 15-17, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (WO 2018145201) (of record, cited in the IDS including Original Document) in view of Halbert (US 20190044412).
Regarding claim 5, Barbour does not disclose:
An engine radiator that forms part of the engine, with the cooling fan forming part of the engine radiator, the engine radiator connected to supply and return coolant to and from the engine, and the engine radiator mounted across a cooling air path defined by the portable building and the cooling fan.
Halbert however teaches (Fig.7):
An engine radiator (122) that forms part of the engine (116), with the cooling fan (124) forming part of the engine radiator (122) ([0035]: the radiator forms part of the engine since it is used to cool the engine, and the cooling fan forms part of the engine radiator since it is being used to remove the heat absorbed by the radiator), the engine radiator (122) connected to supply and return coolant to and from the engine (116) ([0035]: the radiator 122 is fluidically connected to an engine cooling jacket that allows coolant to flow from the engine 116, to the radiator 122, and then back to the engine 116), and the engine radiator mounted across a cooling air path (Fig.7: see arrows) defined by the portable building (112) and the cooling fan (124).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Halbert to modify the device of Barbour such that the device comprises an engine radiator that mounted across a cooling air path defined by the portable building and the cooling fan and arranged such that the engine radiator forms part of the engine and such that the cooling fan forms part of the engine radiator so that the engine can supply and return coolant to the engine, as claimed, in order to provide an improved means of cooling the engine (i.e., in addition to the cooling air that flows through the portable container, the engine will also have the engine radiator that will provide further cooling for the engine).
Regarding claim 12, Barbour further discloses:
A cooling air path across the plurality of blockchain mining processors (92A-E) ([0065]: the air that enters and leaves the portable housing 98 via the fans 106, 76, and 108 defines a cooling air path that goes across the plurality of blockchain mining processors).
However, Barbour does not disclose:
A vent that is structured to regulate a flux of air flow moving through the portable building along a cooling air path across the plurality of blockchain mining processors.
Halbert however teaches (Fig.7):
A vent (701- See Figure Below) that is structured to regulate ([0040]: the vent can be a louvered vent, and louvers are used to regulate the flow/flux of air) a flux of air flow (A-1A) moving through the portable building (112) along a cooling air path (Fig.7: see arrows).

    PNG
    media_image2.png
    426
    888
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Halbert to modify the device of Barbour such that it has a vent that is used to regulate a flux of air flow moving through the portable building along the cooling air path across the plurality of blockchain mining processors, as claimed, in order to further improve the cooling capabilities of Barbour due to the vent providing additional cooling air that can pass through the portable housing.
Regarding claim 13, Halbert further teaches:
The cooling fan (124) defines or is adjacent to (Fig.7: the cooling fan 124 is within close proximity/adjacent to the inlet and also defines an outlet for the portable building 112) an air inlet (701- See Figure of Claim 12) or air outlet in the portable building (112), and the vent (See Figure of Claim 12) is adjacent (See Fig.7) the air inlet or air outlet to, when open ([0040]: the vent can be covered, and thus in a closed position, or uncovered, and thus in an open position, to block or allow the flux air A-1A from coming through the vent), circulate the flux air flow (A-1A) across the cooling fan (124) through the air inlet or air outlet (Fig.7: the vent circulates the flux air flow A-1A via the inlet so that the flux air flow goes across the cooling fan 124).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Halbert to further modify the device of modified Barbour such that the cooling fan defines or is adjacent to an air inlet or air outlet in the portable building, and the vent is adjacent the air inlet or air outlet to, when open, recirculate air flow across the cooling fan through the air inlet or air outlet, as claimed, in order to achieve the improved cooling capabilities as discussed in claim 12 above.
Regarding claim 15, Barbour further discloses:
The portable building (98) has side walls (101, the wall opposite of 101, 100, and the wall opposite of 100 define the side walls), a roof (98A), and a floor (105); the engine (24) is mounted on the floor (105) (Fig.6 and [0065]: in the assembled state of the device, the engine 24 will be coupled/mounted to the floor 105 within the interior space of the portable building 98).  
However, Barbour does not disclose: 
External surfaces of the portable building define an air inlet and an air outlet along a cooling air path defined by the portable building and the cooling fan.
Halbert however teaches (Fig.7):
External surfaces (external surface of 703 and external surface of 704) of the portable building (112) define an air inlet (701- See Figure of Claim 12) and an air outlet ([0041]: the aperture that comprises the air exhaust) along a cooling air path (Fig.7: See arrows) defined by the portable building (112) and the cooling fan (124).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Halbert to modify the device of Barbour such that external surfaces of the portable building define an air inlet and an air outlet along a cooling air path defined by the portable building and the cooling fan, as claimed, in order to better prevent recycling of exhaust gases from the outlet to the inlet due to the increased distance between the inlet and outlet, and thus improve the overall heat dissipation capabilities as taught by Halbert ([0005]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 16, Halbert further teaches:
The air inlet (701- See Figure of Claim 12) and the air outlet ([0041]: the aperture that comprises the air exhaust) are defined by the side walls (703, 704, and the two other side walls of the portable building 112 define the side walls) of the portable building (112).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Halbert to further modify the device of modified Barbour such that the air inlet and air outlet are defined by the sidewalls of the portable building, as claimed, in order to achieve the improved heat dissipation capabilities as discussed in claim 15 above.
Regarding claim 17, Halbert further teaches:
The air inlet (701- See Figure of Claim 12) and the air outlet ([0041]: the aperture that comprises the air exhaust) are defined by opposed end walls (703 and 704) of the side walls (703, 704, and the two other side walls of the portable building 112 define the side walls).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Halbert to further modify the device of modified Barbour such that the air inlet and the air outlet are defined by opposed end walls of the side walls, as claimed, in order to achieve the improved heat dissipation capabilities as discussed in claim 15 above.
Regarding claim 19, Barbour further discloses:
The portable building (98) comprises an intermodal transport container ([0065]).
Regarding claim 24, Barbour discloses (Figs.1, 4, and 6-6C):
A portable blockchain mining system comprising: a portable building (98) having side walls (101, 100, and the walls opposite of 100 and 101 define the side walls), a roof (98A), and a floor (105), collectively defining an interior (Fig.6 and [0065]: interior space of 98); an engine (24) mounted to the floor of the portable building (98) within the interior (Fig.6 and [0065]: in the assembled state of the device, the engine 24 will be coupled/mounted to the floor 105 within the interior space of the portable building 98); a plurality of blockchain mining processors (92A-E) mounted on a rack in a vertical stack (Vertical Stack in Rack: Fig.4 and [0069]- the blockchain mining processors 92A-E are provided in a rack, and thus putting the processors 92A-E in a vertical stack) within the interior adjacent an air inlet (Fig.6 and [0065]: the area where the fan 106 is located will have an opening that defines an inlet so that cooling air can enter the portable housing 98) in a side wall (111) of the portable building (98); one or more controllers (86) connected to operate ([0069]-[0070]) the plurality of blockchain mining processors (92A-E); a generator (28) mounted within ([0065]: the generator can be placed within the interior space of the portable building 98) the interior of the portable building (98) and connected to be driven by ([0040]) the engine (24) and connected to power (See Fig.4) the plurality of blockchain mining processors (92A-E); and a cooling fan (76) and mounted within the interior ([0067]), the cooling fan (76) oriented to draw air through the air inlet into the portable building (98) ([0070] and Figs.4 and 6: the fan 76 will pull in air from the inlet where fan 106 is located in order to cool the mining device 12 within the portable building 98), across the plurality of blockchain mining processors (92A-E) and out an air outlet (Fig.6: the area where the fans 108 are located defines the air outlet) to cool and maintain, in use, the engine (24) and the plurality of blockchain mining processors (92A-E) within respective operating ranges of temperature (Figs.4 and 6, [0065] and [0070]: the fan 106 create an airflow path with the fan 76 so that air flows to the engine 24 and the processors 92A-E to ensure that they still within their respective operating temperature ranges).
However, Barbour does not disclose:
An engine radiator mounted within the interior and connected to supply and return coolant to and from the engine; and a cooling fan forming part of the engine radiator and mounted within the interior, the cooling fan oriented to draw air through the air inlet into the portable building across the radiator and out the air outlet to cool and maintain, in use, the engine within a respective operating range of temperature.
Halbert however teaches (Fig.7):
An engine radiator (122) mounted within the interior (See Fig.7) and connected to supply and return coolant to and from the engine (116) (Fig.6 and [0035]: the radiator 122 is connected to an engine cooling jacket which will deliver coolant from the engine 116 to the radiator 122 and then back to the engine 116); and a cooling fan (124) forming part ([0035]: the cooling fan forms part of the engine radiator since it is being used to remove the heat absorbed by the radiator) of the engine radiator (122) and mounted within the interior (See Fig.7), the cooling fan (124) oriented to draw air through the air inlet (701- See Figure of Claim 12) into the portable building (112) across the engine radiator (122) and out the air outlet (704) to cool and maintain, in use, the engine (116) within a respective operating range of temperature (Fig.7 and [0035]: the cooling fan is used to cool and ensure that the engine is within a respective operating range of temperature).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Halbert to modify the device of Barbour such that it has an engine radiator that is mounted within the interior and connected to supply and return coolant to and from the engine and arranged such that the cooling fan forms part of the engine so that the cooling fan is oriented to draw air through the air inlet into the portable building, across the plurality of blockchain mining processors, across the radiator, and out the air outlet to cool and maintain, in use, the engine and the plurality of blockchain mining processors within respective operating ranges of temperature, as claimed, in order to provide an improved means of cooling the engine (i.e., in addition to the cooling air that flows through the portable container, the engine will also have the engine radiator that will provide further cooling for the engine).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (WO 2018145201) (of record, cited in the IDS including Original Document) in view of Asai (US 5943221).
Regarding claims 10 and 11, Barbour does not disclose:
(Claim 10) The generator is structured to produce alternating current above 60 Hz while the engine is running above 1800 RPM (revolutions per minute).
(Claim 11) The generator is structured to produce alternating current at or above 80 Hz while the engine is running at or above 2400 RPM (revolutions per minute).
Asai however teaches:
(Claim 10) The generator is structured to produce alternating current above 60 Hz while the engine is running above 1800 RPM (revolutions per minute) (Col.5 Lns.13-17: the alternating current frequency range of the generator is greater than 60 Hz when the rpm of the engine is above 1800 RPM).
(Claim 11) The generator is structured to produce alternating current at or above 80 Hz while the engine is running at or above 2400 RPM (revolutions per minute) (Col.5 Lns.13-17: the alternating current frequency range of the generator is greater than 80 Hz when the rpm of the engine is above 2400 RPM).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Asai to modify the device of Barbour such that the generator is structured to produce alternating current above 60 Hz while the engine is running above 1800 RPM (revolutions per minute) or such that the generator is structured to produce alternating current at or above 80 Hz while the engine is running at or above 2400 RPM (revolutions per minute), as respectively claimed in claims 10 and 11, in order to provide a power unit that does not have a degraded operating efficiency without having to increase the size and weight of the engine and generator, and thus reducing overall manufacturing costs as suggested by Asai (Col.1 Lns.12-39).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Examiner’s Note: Although the Asai reference is not within the same field of endeavor as the Barbour reference, the Asai reference still qualifies as analogous art because the reference is drawn to the known limitations of a standard US operating frequency of 60 Hz and finding ways of overcoming the aforementioned known limitations, which is reasonably pertinent to the problem and solution as Applicant’s invention.  In other words, because the Asai reference is reasonably pertinent to the problem as Applicant’s invention, the Asai reference still qualifies as prior art and can be combined with the Barbour reference. See MPEP 2141.01(a).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (WO 2018145201) (of record, cited in the IDS including Original Document) and Halbert (US 20190044412) as applied to claim 12 above, and further in view of Papen (US 10299412).
Regarding claim 14, Halbert further teaches:
The vent (701- See Figure of Claim 12) comprises louvers ([0040]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Halbert to further modify the device of modified Barbour such that the vent comprises louvers in order to achieve the improved cooling capabilities as discussed in claim 12 above.
However, neither Barbour nor Halbert explicitly teaches:
Adjustable louvers.
Papen however teaches:
Adjustable louvers (Col.5 Lns.34-46).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Papen to further modify the device of modified Barbour such that the louvers are adjustable louvers, as claimed, in order to provide an improved louvered system that can accommodate isolated changes in weather and thus better ensure that the pressure within the portable building does not get too excessive as taught by Papen (Col. 5 Lns.34-41).
Regarding claim 18, Barbour further discloses:
The plurality of blockchain mining processors (92A-E) are mounted in a vertical stack (Fig.4 and [0069]: the blockchain mining processors 92A-E are provided in a rack, and thus putting the processors 92A-E in a vertical stack), adjacent an air inlet (Fig.6 and [0065]: the area where the fan 106 is located will have an opening that defines an inlet so that cooling air can enter the portable housing 98).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210345526: teaches movable louvers.
US 20190332149: a portable data center shipping container that has a generator and fans.
US 20180124955: the use of louvers for recirculation.
US 20180109163: portable data center shipping containers that have ventilation.
US 9843470: the use of movable louvers for a portable data center.
US 20170013746: the use of louvers for recirculation.

See next page→
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835